328 F.2d 890
Donald R. BRANT, Plaintiff, Appellant,v.Edwin B. TETLOW, Defendant, Appellee.
No. 6255.
United States Court of Appeals First Circuit.
March 9, 1964.

Aram K. Berberian, Providence, R. I., for appellant.
Alton W. Wiley, Asst. U. S. Atty., with whom Raymond J. Pettine, U. S. Atty., was on brief, for appellee.
Before WOODBURY, Chief Judge, and HARTIGAN and ALDRICH, Circuit Judges.
PER CURIAM.


1
This appeal from the denial of a petition for mandamus is dismissed, following hearing, for failure to present a substantial question. We know of no principle that would compel a district court to order a United States Commissioner to issue a criminal warrant upon an unsigned and unsworn-to complaint merely because counsel for the complaint offers to testify to its truth. No other issues need be considered.


2
Judgment will be entered affirming the judgment of the District Court.